DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Park 20150043402 in view of Lu 20140112232.

As to claim 24, Park discloses a first node [110 or 130, 900 or 1000] configured for transfer of application data between the first node and a second node via a wireless communication network (see abstract), the first node comprising: communication circuitry [910, 970]; and processing circuitry (see par. 0096) configured to: receive from the second node application control signaling that indicates an extent to which the second node will be available for a prospective transfer of application data to or from the second node [310, 410] (see par. 0053-0054, 0059, 0062); and determine, based on the application control signaling, whether and/or when to proceed with the prospective transfer of application data [450] (see par. 0061, 0066). Parks does not use the words application-layer. In an analogous art, Lu discloses using application-layer (see abstract). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claim 25, Park discloses the first node of claim 24, wherein the processing circuitry is configured to determine whether or when to proceed with the prospective transfer based on comparing the extent to which the application control signaling indicates the second node will be available and an extent to which the second node will need to be available in order for the prospective transfer to succeed (see par. 0054). Parks does not use the words application-layer (see par. 0063). In an analogous art, Lu discloses using application-layer (see abstract). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claim 26, Park discloses the first node of claim 24, wherein the processing circuitry is further configured to, responsive to determining not to proceed with the prospective transfer: refrain from transmitting a request to the second node for the prospective transfer; transmit a response that rejects a request received from the first node for the prospective transfer; or cancel the prospective transfer (see par. 0078).

As to claim 27 and 34, Park discloses the first/second node of claim 24/31, wherein the application control signaling indicates when the second node will be available for the prospective transfer (see par. 0078). Parks does not use the words application-layer. In an analogous art, Lu discloses using application-layer (see abstract, par. 0018). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claims 28 and 35, Park discloses the first/second node of claim 24/31, wherein the extent to which the second node will be available for the prospective transfer includes at least one of: for how long the second node will be available for the prospective transfer; for how much of a defined time interval the second node will be available for the prospective transfer; or an amount of application data that the second node will be available to transmit or receive in the prospective transfer [scheduling information] (see par. 0061, 0066, 0078).

As to claims 29 and 36, Park discloses the first/second node of claim 24/31, wherein the application control signaling indicates an extent to which the second node will be available for the prospective transfer of application data [related to one or more specific applications or services and/or over one or more specific types of connections] (see par. 0061, 0066, 0078). Parks does not use the words application-layer. In an analogous art, Lu discloses using application-layer (see abstract). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claims 30 and 37, Parks does not use the words application-layer. In an analogous art, Lu discloses the first/second node of claim 24/31, wherein the application-layer control signaling comprises one or more fields in a header of a hypertext transfer protocol, HTTP, message (see abstract). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claim 31, Park discloses a second node [110 or 130, 900 or 1000] node configured for transfer of application data between a first node and the second node via a wireless communication network (see abstract), the second node comprising: communication circuitry [910, 970]; and processing circuitry (see par. 0096) configured to: determine an extent to which the second node will be available for a prospective transfer of application data to or from the second node [310, 410] (see par. 0053-0054, 10059, 0062); and transmit to the first node application control signaling that indicates the determined extent [450] (see par. 0061, 0066). Parks does not use the words application-layer. In an analogous art, Lu discloses using application-layer (see abstract). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the application-layer for the simple purpose of compatibility with existing standards.

As to claim 32, Park discloses the second node of claim 31, wherein the processing circuitry is configured to determine the extent as a function of at least one of: an extent to which the second node has been available in the past for transfer of application data; a time of day; ongoing, scheduled, predicted, or learned activity at the second node; a current and/or predicted location of the second node; or a remaining battery life of the second node [scheduling information] (see par. 0061, 0066, 0078).

As to claim 33, Park discloses The second node of claim 31, wherein the processing circuitry is configured to determine the extent as a function of an estimated extent to which the first node will be available for the prospective transfer (see par. 0053-0054, 0059, 0062).

Regarding claims 38-43, they are the respective method claims of node claims 24-25, 27-28 and 30. Therefore, claims 38-43 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647